DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, directed to Figure 13A in the reply filed on 10/24/2022is acknowledged. Claims 11-13 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 and 14 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. 20170148856 (Choi).


    PNG
    media_image1.png
    470
    683
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    540
    media_image2.png
    Greyscale

Regarding claim 1, fig. 4G of Choi discloses a display device comprising: 
a substrate 100 including an opening area TH, a peripheral area A3 surrounding the opening area, and a display area A2 surrounding the peripheral area; 
a transistor 130 overlapping the display area and disposed on the substrate; 
a first electrode 210 electrically connected to the transistor; 
an intermediate layer 220 and a second electrode 230 (on the right side of fig. 4G) disposed on the first electrode and extending to the peripheral area; and 
a first metal layer 410 (see step portion 400 see par [0075]) overlapping the intermediate layer 220 and the second electrode 230 in the peripheral area A3, 
wherein an end of the first metal layer and an end of the second electrode are aligned, and an end of the intermediate layer is protruded more than the end of the first metal layer (as labeled by examiner above).

Regarding claim 15, fig. 4G of Choi discloses a display device comprising: 
a substrate 100 including an opening area TH, a peripheral area A3 enclosing the opening area, and a display area A2 enclosing the peripheral area; 
a transistor 130 overlapping the display area and disposed on the substrate; 
a first electrode 210 electrically connected to the transistor; 
an intermediate layer220  and a second electrode 230 disposed on the first electrode and extending into the peripheral area; 
a first metal layer 410 overlapping the intermediate layer and the second electrode in the peripheral area; and 
an encapsulation layer 300 disposed on the second electrode and including an encapsulation organic layer 320, 
wherein an end of the first metal layer and an end of the second electrode are aligned, an end of the intermediate layer covers the end of the first metal layer (see drawing above as labeled be examiner in rejection of claim 1 above), and 
the end of the first metal layer 410 overlaps the encapsulation organic layer 320.

Regarding claim 2, fig. 4G of Choi discloses wherein the intermediate layer covers the end of the first metal layer.

Regarding claim 3, fig. 4G of Choi discloses wherein the display device further includes an encapsulation layer disposed on the second electrode, and the encapsulation layer includes: a first encapsulation inorganic layer 310 disposed on the second electrode; an encapsulation organic layer 320 disposed on the first encapsulation inorganic layer; and a second encapsulation inorganic layer disposed on the encapsulation organic layer (in organic composite particles portion of 320 – see par [0081] - 20 including organic-inorganic composite particles).

Regarding claim 4, fig. 4G of Choi discloses wherein the end of the second electrode overlaps the encapsulation organic layer.


    PNG
    media_image3.png
    652
    984
    media_image3.png
    Greyscale

Regarding claim 5, fig. 4G of Choi discloses wherein the display device further includes at least two or more dams disposed in the peripheral area, the at least two or more dams include a first dam (as labeled by examiner above) and a second dam (as labeled by examiner above) separated from each other, and the display device includes: a first-first layer overlapping the first dam (portion of 220); and a first-second layer (portion of 230)overlapping the second dam.

Regarding claim 6, fig. 4G of Choi discloses wherein the display device further includes a first-third layer (portion of 310) disposed between the second dam and the opening area.

Regarding claim 7, fig. 4G of Choi discloses wherein the display device further includes a second-first layer (portion of 220) disposed between the second dam and the opening area.

Regarding claim 8, fig. 4G of Choi (as labeled by examiner above) discloses wherein the display device further includes a second metal layer 132 overlapping at least one of the first dam and the second dam, the second metal layer overlaps at least one of the first-first layer (portion of 220) and the first-second layer (portion of 230), and the display device further includes a second-second layer (230 on the left side of fig. 4G) overlapping the second metal layer and disposed on a same layer as the second electrode (220 on the right of fig. 4G).

Regarding claim 9, fig. 4G of Choi discloses wherein the display device includes: an inorganic insulating layer 107 disposed on the substrate; an organic insulating layer 109 disposed on the inorganic insulating layer; and a pixel definition layer 110 and a spacer 152 (a type of spacer as it create space between 109/107) disposed on the organic insulating layer.

Regarding claim 10, fig. 4G of Choi discloses wherein the first metal layer is disposed between the inorganic insulating layer 107 and the organic insulating layer 109 (see from side angle view).

Regarding claim 14, par [0070] of Choi discloses wherein the intermediate layer includes a functional layer, and the functional layer includes at least one among a hole injection layer, a hole transporting layer, an electron transporting layer, and an electron injection layer, and the first-first layer includes a same material as at least one among the hole injection layer, the hole transporting layer, the electron transporting layer, and the electron injection layer.

Regarding claim 16, fig. 4G of Choi discloses wherein the end of the second electrode has a flat shape (flat to a degree as a tangent line can be place on it).

Regarding claim 17, par [0091] of Choi discloses wherein the first metal layer includes aluminum (Al).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 18, fig. 4G of Choi discloses wherein: the display device includes a dam disposed in the peripheral area; and the display device includes: a first-first layer (portion of 220) overlapping the dam. 
Choi does not disclose of a distance (thickness of 420 in fig. 4D) between an end of the first metal layer and an end of the first-first layer adjacent to the first metal layer is about 35 micrometers or more.
However, although Choi is silent about the claimed distance, it should be noted that a thickness distance of Choi reference exist. Therefore, the prior art of Fu provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to have planarized surface.
 Therefore, while the structure of Choi do not quantitatively state a distance, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time   to form a device of Choi wherein a distance (thickness of 420 in fig. 4D) between an end of the first metal layer and an end of the first-first layer adjacent to the first metal layer is about 35 micrometers or more in order to have a desired planarized layer.

Regarding claim 19, fig. 4G of Choi discloses wherein an end of the intermediate layer extends to the peripheral area and is separated from the end of the first-first layer (see the disconnect).

Regarding claim 20 (see rejection of claim 14),  Choi discloses wherein the intermediate layer includes a functional layer, and the functional layer includes at least one of: a hole injection layer, a hole transporting layer, an electron transporting layer, and an electron injection layer, the first-first layer includes a same material as the at least one of: the hole injection layer, the hole transporting layer, the electron transporting layer, and the electron injection layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829